Citation Nr: 0515215	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  04-00 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Eligibility For Dependents' Educational Assistance.



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to December 
1946.  He died on November [redacted], 1983.  The appellant claims to 
be the veteran's widow.

These matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision in which 
the RO denied accrued benefits, service connection for cause 
of the veteran's death, and dependents' educational 
assistance eligibility.  The appellant filed a notice of 
disagreement (NOD) in August 2002 and the RO issued a 
statement of the case (SOC) in October 2003.  The appellant 
filed a substantive appeal in January 2004.

In January 2004, the appellant requested a hearing before a 
member of the Board (Veterans Law Judge) at the RO (travel 
board hearing).  This request was withdrawn in August 2004.

For the reasons expressed below, the matters of service 
connection for cause of the veteran's death and dependents' 
educational assistance eligibility on appeal are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for accrued benefits has been 
accomplished.

2.  The veteran died in November 1983.  The appellant filed a 
claim for accrued benefits in August 2001, which was more 
than one year after the date of death.

3.  No claim for accrued benefits was received before August 
2001, and the appellant does not assert that she filed a 
claim for accrued benefits prior to that date.

CONCLUSION OF LAW

As the appellant did not file a timely application for 
accrued benefits, the claim lacks legal merit. 38 U.S.C.A. §§ 
5103, 5103A, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.152, 
3.159, 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (2000) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The appellant was notified of the reasons for the RO's 
decision and the legal authority governing her claim for 
accrued benefits in an October 2003 SOC.  The Board finds 
that these actions are sufficient to satisfy any duties to 
notify and assist owed the veteran.  As will be explained 
below, the appeal lacks legal merit; as the law and not the 
facts are dispositive, the duties to notify and assist 
imposed by the VCAA are not applicable in this appeal.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 
VAOPGCPREC 5-2004 (June 23, 2004).

II. Analysis

Accrued benefits are periodic monthly benefits under VA laws 
to which an individual was entitled at death under existing 
ratings or decisions, or based on evidence in the file at the 
date of death.  Previously, the law restricted certain 
classes of survivors to receiving no more than two years of 
accrued benefits if the veteran died while a VA claim for 
periodic monetary benefits (excluding insurance and 
servicemen's indemnity) was being adjudicated.  See 38 
U.S.C.A. § 5121(a)  (West 1991).  

In Bonny v. Principi, 16 Vet. App. 504 (2002), the United 
States Court of Appeals for Veterans Claims (Court), 
interpreted 38 U.S.C.A. § 5121(a) as creating two substantive 
alternatives.  The Court made an important distinction 
between what it called "benefits awarded but unpaid" 
(periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions) and 
"accrued benefits" (periodic monetary benefits based on 
evidence in the file at the date of an entitled individual's 
death).  In the former, the full amount of benefits awarded 
but unpaid were to be paid to survivors.  In the latter, 
accrued benefits were subject to a two-year limitation.

On December 16, 2003, the President signed the Veterans 
Benefits Act of 2003 (Act).  Under section 104 of the Act, 38 
U.S.C. § 5121 was modified to remove the inconsistent 
treatment of benefits unpaid at the time of death created by 
the Court's decision in Bonny.  The Act amended § 5121(a) by 
repealing the 2-year limitation on "accrued benefits" so that 
an eligible survivor(s) may receive the full amount of any 
benefits that were due the veteran at the date of death.  See 
38 U.S.C. § 5121(a), as added by § 104 of the "Veterans 
Benefits Act of 2003," Public L. No. 108-183, (H.R. 2297) 
(December 16, 2003).

The amended provision applies with respect to deaths 
occurring on or after December 16, 2003.  As noted above, the 
veteran died in November 1983.  As such, the amended 
provision is not applicable to the appellant's claim.

An application for accrued benefits must be filed within one 
year after the death of the veteran.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  As will be discussed in more detail in the 
remand below, the appellant's status as a proper claimant has 
not been established.  However, this does not preclude the 
Board from considering her claim for accrued benefits.  In 
this case, regardless of whether the appellant is a proper 
claimant, her claim was not filed within one year of the 
veteran's death, as is required by 38 C.F.R. § 3.1000(c).  
Notably, she does not contend that an earlier claim was 
filed.  Instead, she has argued that she did not apply 
earlier because her sister-in-law told her she could "never 
get anything."  Since the law is clear on this point, and 
the appellant's claim was not filed in a timely manner, it 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the Board should deny the claim on the ground 
of lack of legal merit).


ORDER

The claim for accrued benefits is denied.



REMAND

The Board finds that further RO action on the claim for 
service connection for cause of the veteran's death, as well 
as the claim for dependents' educational assistance, is 
warranted.  

A threshold requirement for receipt of death benefits is that 
the claimant be the surviving spouse, parent, or child of the 
veteran.  38 C.F.R. §§ 3.5, 3.152(b)(1), 3.402 (2004).

The pertinent legal authority provides that a spouse is a 
person of the opposite sex who is a husband or wife.  38 
U.S.C.A. § 101(31) (West 2002); see also 38 C.F.R. § 3.50(a) 
(2004).  A "surviving spouse" of a veteran is defined in 38 
U.S.C.A. § 101(3) (West 2002) as a person who was the spouse 
of a veteran at the time of the veteran's death, and who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  See also 38 C.F.R. § 3.50(b) 
(2004).

The appellant's claim indicated that her marriage to the 
veteran ended as a result of his death and, in support of her 
claim, she submitted a copy her marriage certificate.

On its face, the appellant's claims appear to have satisfied 
this component;  however, the RO has not formally addressed 
or developed whether the appellant is the veteran's surviving 
spouse.  While this point does not reach to the merits of the 
claims, it is a preliminary requirement that is considered as 
part and parcel to the claim.  In the present case, a closer 
look at the evidence of record raises the question of whether 
the appellant was, indeed, married to the veteran at the time 
of his death.

The marriage certificate clearly shows that she was married 
to the veteran in 1952; however, in 1982, the veteran 
completed an income-net worth and employment form in which he 
indicated that he and the claimant were divorced, in 
Pennsylvania, in 1978.  In addition, the veteran's death 
certificate lists his marital status as divorced.  The 
veteran's father, who filed a claim for burial benefits in 
November 1983, also indicated on his application that the 
veteran was divorced.

Since the appellant's status as a proper claimant is a 
threshold requirement to her remaining claims, and, has not 
been clearly established nor not specifically addressed by 
the RO in its adjudication of the claims, it would be 
potentially prejudicial to the appellant if the Board 
addressed this aspect of the claims, in the first instance.  
Since there is evidence that suggests the appellant and the 
veteran were no longer married at the time of his death, the 
RO must try to obtain more conclusive evidence, in the form 
of a divorce decree, if one exists, to corroborate this.  

If, and only if, the RO determines that the appellant and the 
veteran were still married at the time of his death, then 
additional evidentiary development is necessary regarding the 
claim for service connection for the cause of the veteran's 
death.  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2004).  The 
service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service- 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.  Id.

The record shows that the veteran died at the Lebanon VA 
Medical Center (VAMC) in November 1983.  Notably, these 
records have not been associated with the claims file.  
Information contain in the death certificate indicates that 
an autopsy was performed on the veteran.  The report of the 
findings has also not been associated with the claims file.  
Since records generated by VA facilities are within the 
Secretary's control, and could reasonably be expected to be 
part of the record, they are deemed to be constructively part 
of the record on appeal and must be obtained.  Dunn v. West, 
11 Vet. App. 462, 466 (1998).

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to her claims on 
appeal.  The RO's notice letter to the appellant should 
explain that she has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also request that the appellant furnish all pertinent 
evidence in her possession.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the appellant provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should send to the appellant a 
letter requesting that she provide 
sufficient information, and if necessary, 
signed authorization to enable it to 
obtain any additional evidence not 
currently of record that pertains to her 
claims for service connection for cause 
of the veteran's death and dependent's 
educational assistance.  In particular, 
the appellant should be asked to submit 
proof of her divorce from the veteran, in 
the form of a divorce decree.  The RO 
should also invite the appellant to 
submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that she 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  Thereafter, independent of the 
request for evidence from the appellant, 
the RO should use whatever means 
available (i.e., a search of public 
records or other available sources) to 
obtain a copy of decree dissolving the 
marriage of the appellant to the veteran.  
Information provided from the veteran in 
1982 indicates that he and the appellant 
were divorced in Pennsylvania in 1978.  
If obtained, a copy of the divorce decree 
should be associated with the claims 
file.  If a divorce decree is not 
obtained, then all efforts to obtain this 
record should be clearly documented in 
the claims file.

3.  If the RO does not obtain adequate 
evidence that the veteran and the 
appellant were divorced at the time of 
his death, and determines that she is a 
proper claimant, then the RO should 
assist the appellant, if warranted by her 
response, in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for cause of the 
veteran's death and dependents' 
educational assistance, to include 
consideration of the threshold question 
of whether the appellant is entitled to 
recognition as the veteran's surviving 
spouse, in light of all pertinent 
evidence legal authority.  

6.  If the benefits sought on appeal 
remain denied, the RO should furnish to 
the appellant an appropriate supplemental 
SOC (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford her the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992)

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that t are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



 Department of Veterans Affairs


